Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed December 9, 2022.
Claims 1, 3, 10, 13, 15, and 20 have been amended.
Claim 11 has been canceled.
Claims 2, 4-9, 12, 14, and 16-19 are in their original or a previous presentation.
Claims 1-10 and 12-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 1), a machine (claim 13), and an article of manufacture (claim 20) which is recited as a method, system, and non-transitory computer readable medium that perform the steps and/or functions of: receiving a medical record in machine-readable text-form, wherein the medical record comprises at least one treatment; converting a portion of the medical record into a determined first medical code of a first length; querying a knowledge graph comprising medical records and a coding catalog for a second medical code of higher order than the first medical code, wherein the second medical code is of a second length and relates to the first medical code; using a second machine learning model to verify the second medical code which was outputted by the query to the knowledge graph; searching evidence in the medical record for the second medical code by comparing at least a portion of clear text relating to the second medical code with the medical record; and querying the knowledge graph comprising the medical records and the coding catalog for a medical code of equal or lower order than the first medical code, wherein the medical code of equal or lower order than the first medical code relates to the first medical code, and searching evidence in the medical record for a medical code of equal or lower order than the first medical code, by comparing the medical code with at least a portion of clear text relating to a medical code of equal or lower order.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mental processes”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (MPEP 2106.04(a)(2).III). 
The claim is directed to a system to perform the process of coding medical records, which is performed by the system converting a portion of the medical record into a determined first medical code of a first length, querying a data source comprising medical records and a coding catalog for a second medical code of higher order than the first medical record, and searching evidence in the medical record for the second medical code by comparing at least a portion of clear text relating to the second medical code with the medical record. This is evaluating a set of medical records, making a judgment regarding a medical code applicable to a portion of a medical record, looking up the code and identifying codes of a higher order (i.e., subcodes, see specification, par. [0019]), comparing the descriptions of the codes of the higher order and the medical records to make a judgment as to whether any of the subcodes are applicable to the medical records, and verifying the medical code that was output in response to the query. This is making a series of observations, evaluations, and judgments to identify medical codes that can be applied to a set of medical records. 
The claims also recite additional limitations regarding querying the knowledge graph for medical codes of an equal or lower order and searching for evidence of the medical codes of equal or lower order. This is describing an additional iteration of a mental process that is substantially similar to the mental process used to identify medical codes of a higher order. Further, the searching for evidence in the record for a medical code of equal or lower order is performed by “comparing the medical record with at least a portion of clear text relating to a medical code of equal or lower order”, which is evaluating the data in the evidence and the text in the ontology and making a judgment regarding the evidence based on that evaluation.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of: receiving a medical record are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying: the medical record be in a machine-readable text-form, the medical record comprising at least one treatment, the first medical code be of a first length, the queried data source being a knowledge graph comprising medical records and a coding catalog for a second medical code of higher order than the first medical code, the second medical code being of a second length and related to the first medical code, the comparison be between at least a portion of clear text relating to the second medical code with the medical record, the use of an ontology, the additional medical code being queried for be one of equal or lower order, wherein the medical code of equal or lower order than the first medical code relates to the first medical code, and that the medical evidence be medical evidence for a medical code of equal or lower order than the first medical code; are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps that describe the received data as a medical record and the use of medical codes are steps that are used to generally link the performance of the abstract idea to the field of medical coding. 
The steps reciting generically recited components of a computer system, such as reciting the method as “computer-implemented” in claim 1 or having the method be performed by the computer components described in claims 13 and 20, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system with a computer (claim 1) or a system with the listed computer components (claims 13 and 20).
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as describing the steps as being a computer-implemented method (claim 1), as being a method performed by a computer system (claim 13), or as being implemented by execution of instructions stored on a computer-readable medium (claim 20) serve as mere instructions to apply the abstract idea using a computer. 
The description of the use of machine learning models is similarly an additional limitation that amounts to mere instructions to apply the abstract idea using a computer. The specification only broadly recites the use of machine learning models (see par. [0021] and [0049]), which makes the use of machine learning models that learn from a plurality of past coding decisions confirmed by a human user and integrating the evidence in the medical record into an ontology merely using the computer operating the machine learning model as a tool to perform the mental process recited in the claimed invention (see MPEP 2106.05(f)(2)). 
Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (querying a knowledge graph; integrating the evidence into an ontology) or sending and receiving data over a network (receiving a medical record in a machine-readable text-form). All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., a computer, one or more processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media) are all generically recited components (see specification, see specification, par. [0075]-[0076], [0108]-[0113]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a general purpose computer receiving a medical record, identifying a medical code based on a portion of the medical record, searching for subcodes in a data source, and comparing the descriptions of the subcodes to the medical record to identify whether the subcodes are present in the medical record. This is a general purpose computer performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-12 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-12 recite the same abstract idea as claim 1.
Claims 2 and 9 recite additional limitations relating to converting the medical record into machine-readable text-form by optical character recognition (claim 2) and converting a portion of the medical record into a determined medical code or searching for evidence for the second medical code in the medical record comprising the usage of a natural language processing system (claim 9). These limitations serve as generally linking the implementation of the abstract idea to a particular technological environment (MPEP 2105.06(h)), which would be a computer system capable of optical character recognition (claim 2) and a computer system capable of natural language processing (claim 9). Additionally, by claiming the results achieved by using these systems, the claims do not amount to more than instructions to apply the abstract idea using a computer (MPEP 2106.05(f)).
Claim 3 recites additional limitations that amount to an additional mental process by describing providing a confidence score that represents an estimation of a probability of correctness of the second medical code. This is also a mental process because it is making a judgment as to how likely the second medical code is correct based on an evaluation of the data in the medical record. For example, identifying common words in the medical record and in the description of the second medical code in the ontology would suggest to a human that it is more likely that the second medical code is correct. An absence of common words, or the absence of words that are key to the description of the second medical code would suggest that it is not very likely that the second medical code is correct. Because the description of the confidence score and how it is determined is broadly written to include rough determinations, such as “estimation of a probability”, the broadest reasonable interpretation of the providing of the confidence score based on the evaluation of the data includes processes that can practically be performed in the human mind or using a pen and paper. Claim 3 also recites further limitations describing the process for determining a confidence score for the second medical code, which is further describing the abstract idea by describing how the evaluation is performed in order to make the judgment regarding the second medical code based on observing a synonym or abbreviation found in the knowledge graph during the query for the medical code of higher order.
Claim 4 recites additional limitations regarding displaying the results and receiving a user selection of one of the results. These are examples of necessary data outputting (displaying the results) and mere data gathering (receiving input). Necessary data outputting and mere data gathering are examples of insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 5-8 and 10 all recite additional limitations that serve to select by type or source the data to be manipulated by limiting the analysis to either specific types of data or the types of sensors used to collect the data, which is an insignificant extra-solution activity.
Claim 12 recites additional limitations that amount to a description of the structure of the knowledge graph and the data that results from a query of the knowledge graph. The structure of the knowledge graph is generally linking the abstract idea to a particular technological environment (a computer using a knowledge graph structured according to the limitations) (MPEP 2106.05(h)) and mere instructions to apply the abstract idea using a generic computer (MPEP 2106.05(f)). The limitations describing the data to be included in the results of the query is a description of selecting by type or source the data to be manipulated (MPEP 2106.05(g)).
Claims 14-19 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 13. Therefore, claim(s) 14-19 recite the same abstract idea as claim 13.
Claims 14-19 all recite limitations that are the same or substantially similar to the limitations of claims 2-7. Claims 14-19 are rejected under 35 USC 101 for the same reasons as claims 2-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-10, 12-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furst (US PG Pub. 2015/0379241) in view of Goldberg (US PG Pub. 2020/0051694).

Claim 1
	Regarding claim 1, Furst teaches
A computer-implemented method for augmenting medical coding, the method comprising:
Abstract, “An automatic medical coding system is provided.” 
See par. [0044], which describes the ability to “enhance” identified codes by identifying related codes that are more specific than the first identified code based on evidence in the medical record.
Receiving a medical record in a machine-readable text-form, 
Par. [0036], “For example, the extraction operation 204 may extract the value from free-form text (e.g., note fields).”
Par. [0043], “One parsing operation 208 is an alphanumeric sequence parsing operation 220 to locate medical codes that appear within free-form text. The alphanumeric sequence parsing operation 220 searches the extracted data for alphanumeric sequences that are formatted like a medical code and compares the alphanumeric sequence to a set of medicals codes from one or more medical codes systems.”
Wherein the medical record comprises at least one treatment
Par. [0043], “Alphanumeric sequences having five digits without a decimal point may be searched against CPT® codes. Other sequences corresponding to other medical coding systems may also be parsed for. If the alphanumeric sequence matches a code in the corresponding medical code system, the matching medical code is mapped to the extracted data.”
The ability to identify CPT codes based on format shows the ability to identify treatments in the patient records.
See Par. [0030], which describes CPT codes as focusing on the services rendered and ICD codes as focusing on the diagnoses present.
Converting a portion of the medical record into a determined first medical code of a first length
Par. [0044], “A matching alphanumeric sequence may be used to validate or be validated by medical codes determined using other parsing operations. Similarly, a partial medical code may be completed (i.e., updated to a more specific code) based on the description. For example, the alphanumeric sequence of “274” (ICD-9-CM: “gouty arthropathy, unspecified”) appearing in the extracted data, might be confirmed by words describing arthritis appearing in the extracted data.”
Querying a knowledge base comprising medical records and a coding catalog for a second medical code of higher order than the first medical code 
Par. [0047], “In an example of a bi-directional search, when the word “arm” is found in the extracted data, all medical code descriptions containing the word “arm” may be retrieved from the medical coding system data”
Par. [0044], “For example, the alphanumeric sequence of “274” (ICD-9-CM: “gouty arthropathy, unspecified”) appearing in the extracted data, might be confirmed by words describing arthritis appearing in the extracted data. If the extracted data also mentions “acute,” the medical code may be enhanced as 274.01 (“acute gouty arthropathy”). If extracted data mentions “chronic,” the medical code may be enhanced as 274.02 or 274.03 (“chronic gouty arthropathy with tophus (tophi)”) depending on whether a tophus is indicated.”
Par. [0045], “The medical terminology may be derived from the medical code descriptions in the various medical coding systems recognized by the automatic medical coding system 100. When multiple medical coding systems are recognized, there will be some overlapping terminology and potentially some differences in terminology between the different medical coding systems. Accordingly, in some embodiments, the medical terminology from multiple medical coding systems may be aggregated into a single comprehensive medical terminology collection.”
This shows that the system has the ability to aggregate multiple coding systems into a collection that is capable of associating 
Wherein the second medical code is of a second length and relates to the first medical code, and 
Par. [0044], “For example, the alphanumeric sequence of “274” (ICD-9-CM: “gouty arthropathy, unspecified”) appearing in the extracted data, might be confirmed by words describing arthritis appearing in the extracted data. If the extracted data also mentions “acute,” the medical code may be enhanced as 274.01 (“acute gouty arthropathy”). If extracted data mentions “chronic,” the medical code may be enhanced as 274.02 or 274.03 (“chronic gouty arthropathy with tophus (tophi)”) depending on whether a tophus is indicated.”
This is taking the initial medical code of “274” and querying the knowledge base to identify related codes that are of a second length to enhance the code, such as 274.01, 274.02, or 274.03, depending on the other evidence in the medical record.
Using a second machine learning model to verify the second medical code which was outputted by the query to the knowledge base
Par. [0063], “A historical probability operation 232 may be used to enhance the mapping operation 206. The historical probability operation 232 stores the results of previous mapping operations. Historical results may be separately maintained for each health care provider and/or aggregated for some or all health care providers. In some embodiments, the frequency with which a mapped medical code appears in the history may be factored into the confidence value score for mapped medical codes. In other words, the confidence in rarely occurring medical codes may be discounted. The historical probability operation 232 may also optimize the results by storing strings with the associated mapped code and looking at frequency of usage of the string and/or the words making up the string.”
The mapping operation is the first machine learning model.
The historical probability operation is a second machine learning model because it is storing historical results of mapping operations and using the knowledge learned from those historical matchings to determine a probability that an output code is correct. This is a computer system compiling data and learning inferences that can be applied to future data based on the compiled past data.
Searching evidence in the medical record for the second medical code by comparing at least a portion of clear text relating to the second medical code with the medical record
Par. [0047], “The string parsing operation 222 may occur in either direction or both directions. Words or phrases of interest found in the extracted data may be compared to medical code descriptions, words or phrases from a medical code description may be compared to the extracted data, or a combination of these techniques may be used… The same process can occur in reverse, searching for words and phrases from the medical code description in the extracted data. In an example of a bi-directional search, when the word “arm” is found in the extracted data, all medical code descriptions containing the word “arm” may be retrieved from the medical coding system data. Next, the string parsing operation 222 may search the extracted data for words appearing in the retrieved medical code descriptions to identify the best match or matches between the extracted data and the medical code descriptions.”
Querying the knowledge graph comprising the medical records and the coding catalog for a medical code of equal or lower order than the first medical code, wherein the medical code of equal or lower order than the first medical code relates to the first medical code
Par. [0052], “One data manipulation parsing operation is a word rearrangement operation 224 that manipulates the arrangement of words in the extracted data based on semantic signals. An example of a manipulation performed by the word rearrangement operation 224 is, without limitation, expansion of a lists based on punctuation, conjunctions, parts of speech, and/or word categories. For example, the extracted data may contain the text “CT of chest, right arm and leg without contrast” from the health care provider notes. The phrase may encompass anywhere from one to three separate medical codes from a medical coding system. While the individual words may be found in various medical code descriptions, a first pass testing the complete phrase is unlikely to generate an exact match or even a match with a sufficient level of confidence.”
Par. [0054], “Some embodiments may employ more sophisticated rules. For example, the word rearrangement operation 224 may determine that “chest,” “arm,” and “leg” are categorized as terms of locality (e.g., anatomical terms) while “CT” is categorized as a diagnostic or procedural term. The word categorization determinations may be based on information obtained from a source such as the medical terminology database 114 or the spelling dictionary 116. The word rearrangement operation 224 may further determine (e.g., based on a set of rules) that the locality terms appear in what may be assumed to be list based on the placement of list separators (e.g., commas and conjunctions) and that the list appears to be an object of a diagnostic or procedural term based on a linking word or phrase (in this case, the preposition “of”). Accordingly, the word rearrangement operation 224 may expand the list by searching each locality term in combination with the diagnostic or procedural term as separate phrases (i.e., “CT chest,” “CT right arm”, and “CT leg”). In other embodiments, the word rearrangement operation 224 may expand lists and search combinations based solely on grammatical features without recognition of the category of the words. Assuming that the medical coding system contains separate entries for each of the separate phrases, the word rearrangement operation 224 will map the three corresponding medical codes to the extracted data.”
This shows the system has the ability to identify medical codes for CT of right arm and using the context of the extracted data to search for related medical codes relating to CT of chest, CT of leg, and CT of right leg, all of which would be related to the first medical code because they are all CT scans listed in the same extracted data set, wherein the CT of chest and CT of leg would be of a lower order than the CT of right arm, and CT of right leg would be of equal order to CT of right arm.
Searching evidence in the medical record for a medical code of equal or lower order than the first medical code, by comparing the medical record with at least a portion of clear text relating to a medical code of equal or lower order
Par. [0056], “The decision to modify the word “leg” with “right” may be the difference between mapping two valid medical codes, such as “CT of right leg” and “CT of unspecified leg.” The word rearrangement operation 224 may be adjusted to be conservative or aggressive. For example, the threshold value used to determine whether to manipulate the data may be raised or lowered or a confidence factor associated with a speculative manipulation may be lower than for the original phrase. Similarly, a weighting factor may be used to give preference to the more specific or less specific medical code. Even when speculative, the manipulated phrase may produce a better result. For example, if the only possible matches are “CT of right leg” and “CT of left leg” (i.e., “CT of leg” or “CT of unspecified leg” is not an option), comparing “CT of leg” would be inconclusive.”
This shows the system using the language present in the extracted data and the language in the medical code descriptions to identify which medical codes would be most likely based on the comparison.
Par. [0060], “Similarly, a synonym operation 228 may substitute terminology used in the medical code descriptions for synonymous terms appearing the extracted data. The substituted terminology may be more general or more specific than the term being replaced. Continuing with the previous example, the terms “arm” and “leg” may be replaced with “upper extremity” and “lower extremity,” respectively, and “extremity,” collectively. The term “CT” may be replaced with general synonyms like “imaging” or “scan””
This also compares the language in the medical code descriptions to the language in the extracted data by identifying words in the extracted data that are synonymous with the words in the medical code descriptions.
However, Furst does not explicitly teach
The use of a knowledge graph
Goldberg teaches
The use of a knowledge graph
Par. [0049]-[0051]
Par. [0099], “According to some embodiments, a healthcare diagnostics and treatment platform in provided, comprising a computerized model that runs on a database for storage of medical hybrid knowledge graph, a diagnostic algorithm or software which gets inputs from the hybrid knowledge graph and from given sets of patient findings or test results data, and wherein the data inputs are processed to create a list of differential diagnosis with suspected disorders, optionally with suggested next steps.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Furst the ability to query a knowledge graph, as taught by Goldberg, because a knowledge graph is a way to organize a set of data in a way that “is designed to describe relations, such as causality, etiology, prevalence, risk factors etc., between medical or healthcare concepts.” (Goldberg, par. [0078]), and specifically, the knowledge graph is structured to simplify complex associations between medical concepts found in medical texts and sources (see Goldberg, par. [0098]).

Claim 3
	Regarding claim 3, the combination of Furst and Goldberg teaches all the limitations of claim 1. Furst further teaches
Providing a confidence score representing an estimation of a probability of a correctness of the second medical code 
Par. [0038], “A scoring operation 212 determines one or more of the most probable medical codes from the available alternatives determined through the mapping operation 206 as potential medical codes to be used as the mapped code(s) for each diagnosis or procedure in the extracted data. The score provides a confidence value or other reliability indicator for the mapped medical codes.”
Wherein the searching includes using a machine learning model
Par. [0031], “The mapper 110 may make the comparisons using a wide variety of techniques including, without limitation, hand crafted rules, decision trees, and statistical models. The mapper 110 may search via exact matching and fuzzy matching techniques. In various embodiments, the mapper 110 may identify more than one medical code potentially corresponding to the diagnosis or procedure information. In some instances, multiple medical codes may be the result of multiple diagnoses and/or procedures appearing in the diagnosis or procedure information. In other instances, multiple medical codes may be the result of competing matches for a single diagnosis and/or procedure. Mapped medical codes may include a score (e.g., a confidence value) assigned by the mapper 110. The score may be influenced by a variety of factors including, but not limited to, the number of matching medical codes mapped to the diagnosis and procedure information.”
The confidence score for the second medical code is determined when the medical record comprises a synonym on abbreviation found in the knowledge graph during the query for the medical code of higher order
Par. [0038], “A scoring operation 212 determines one or more of the most probable medical codes from the available alternatives determined through the mapping operation 206 as potential medical codes to be used as the mapped code(s) for each diagnosis or procedure in the extracted data. The score provides a confidence value or other reliability indicator for the mapped medical codes.”
Par. [0048], “The best match may be determined based on a variety of criteria. Suitable criteria include, but are not limited to, exact matches, the number of matching words, the percentage of matching words, the significance of the matching words (e.g., a word like “postdysenteric” being more significant than “left”), the symmetry of the phrasings, the arrangement of the words, and the distance (i.e., the number of interposing words) between the matching words (e.g., “upper part of arm” being a better match to “upper arm” than the words “upper” and “arm” separated by more than a few of words). Multiple criteria may be evaluated to determine the best score. The various criteria may be weighted to increase or reduce the significance of certain criteria in the outcome. The score may represent a confidence value for the result.”
Par. [0060], “Similarly, a synonym operation 228 may substitute terminology used in the medical code descriptions for synonymous terms appearing the extracted data. The substituted terminology may be more general or more specific than the term being replaced. Continuing with the previous example, the terms ‘arm’ and ‘leg’ may be replaced with ‘upper extremity’ and ‘lower extremity,’ respectively, and “extremity,’ collectively. The term ‘CT’ may be replaced with general synonyms like ‘imaging’ or ‘scan’”
However, Furst does not explicitly teach
Wherein the searching includes using a machine learning model to learn from a plurality of past coding decisions confirmed by a human user and integrating the evidence in the medical record into an ontology
Goldberg teaches
Wherein the searching includes using a machine learning model to learn from a plurality of past coding decisions confirmed by a human user and integrating the evidence in the medical record into an ontology
Par. [0049], “A method and system are herein provided that enable the translation of medical knowledge from multiple sources (e.g., books, articles, publications, personal knowledge etc.), into a hybrid knowledge graph which integrates clinical knowledge along with other ontology based knowledge graphs, such as SNOMED, LOINC or other types of medical databases (e.g., including costs and risks of lab and imaging tests, medicine's side-effects, disease prevalence and incidence rates, etc.). In this way, the various data sources relating to multiple medical conditions are reflected in a hybrid healthcare knowledge graph, optionally reviewed and verified by a crowdsourcing platform.”
Par. [0051], “According to some embodiments, the structured associative medical knowledge base is provided, that integrates two or more separate knowledge graphs. In one example, a first knowledge graph is derived from a healthcare Ontology which includes a large vocabulary of medical concepts. (e.g., SNOMED). Such an ontology is to include descriptions of non-clinical relations between medical concepts such as disorders, findings, body parts, etc. A second knowledge graph is derived from a different source such as an ontology dedicated to laboratory tests and procedures (e.g., LOINC). A third knowledge graph is created or generated by medical experts or healthcare professionals, who research medical publications to build a clinical probability graph that describes clinical statistical information that links medical concepts that are described in the Ontological graphs. For example, such medical experts may use a template-based editor which is designed to provide the templates and flexibility required for translating, processing and/or filtering complex medical concepts and relations, in a way that can be read by and understood by the system and platform described herein. In this way, the generated Associative Medical Knowledge Base is effectively a new hybrid knowledge graph which provides a model for presenting and describing medical knowledge as it appears in the medical literature.”
Par. [0078], “According to some embodiments, a hybrid knowledge graph is provided, that includes two or more knowledge healthcare related graphs. One graph is typically an ontology of concepts, a second graph is typically a description of clinical relations between the concepts described in medical literature. Additional or other graphs may also be integrated into the hybrid knowledge graph. The hybrid knowledge graph is designed to present or describe content from a large variety of medical texts, data, presentations or other publications, in a standardized, repeatable manner, based on the usage of knowledge graph templates which support the different types of relations described in the medical data. For example, the knowledge graph is designed to describe relations, such as causality, etiology, prevalence, risk factors etc., between medical or healthcare concepts. In some cases, automated data processing may be used to sort and filter medical content, whereas in other cases, due to the complexity of such medical content, human experts may be required to understand the text and use pre-defined templates to process the data and define the clinical relations.”
Par. [0097], “In some embodiments, the platform is able to simulate human type behavior by enabling access to unlimited amounts of clinical facts combined with the processing of complex probabilistic associations.”
Par. [0109], “In some embodiments, the platform described herein includes artificial intelligence (AI) algorithms that are adapted to be run on big data sets from healthcare knowledge bases, to provide enhanced medical diagnostics, treatment plans and payment plans. For example, AI and machine learning algorithms can be applied to large sets of individual patient records to look for patterns and create “clinical rules derived from big data” Such rules could be added to the hybrid knowledge graph.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Furst and Goldberg the ability to use a machine learning model that learns from a plurality of past decisions by a human user and integrating the evidence in the medical record into the ontology, as taught by Goldberg, because it allows the system to use the expertise of human users to identify relationships between complex medical concepts and medical ontologies (Goldberg, par. [0049]-[0055], [0063]-[0066]), while allowing the system to use the identified relationships to process large amounts of data present in patient records (Goldberg, par. [0084], [0109]).

Claim 4
	Regarding claim 4, the combination of Furst and Goldberg teaches all the limitations of claim 1. Furst further teaches
Displaying the second medical code; displaying the determined confidence score; and receiving a confirmation signal for replacing the first medical code with the second medical code
Par. [0040], “In an optional approval operation 214, the scored result may be returned to the requesting system for review and approval before the scored result is used. The automatically mapped medical codes may optionally be sent to the provider information system 102 where they are presented to the user, together with information used to determine the medical codes, for approval. The reviewer may approve the mapped medical code, enter a different medical code, or, if alternative medical codes are presented, select one of the alternatives.”
Par. [0038], “If the automatically mapped medical codes are subject to approval prior to use, the output may be a ranked list of alternative medical codes, optionally showing the scores of each entry on the list.”

Claim 6
	Regarding claim 6, the combination of Furst and Goldberg teaches all the limitations of claim 1. Furst further teaches
The determined medical code being and ICD-10 code, OPS code, or a CHOP code
Par. [0013], “Examples of widely recognized medical coding systems include, but are not limited to, the International Classification of Diseases, Clinical Modification (e.g., ICD-9-CM and ICD-10-CM)…”

Claim 7
	Regarding claim 7, the combination of Furst and Goldberg teaches all the limitations of claim 1. Furst further teaches
The first medical code comprising three characters or wherein the second medical code comprise four or five characters
Par. [0043], “For example, alphanumeric sequences starting with a number and having three digits or up to five digits with a decimal point after the third digit may be searched against ICD-9-CM codes.”
Par. [0044], “A matching alphanumeric sequence may be used to validate or be validated by medical codes determined using other parsing operations. Similarly, a partial medical code may be completed (i.e., updated to a more specific code) based on the description. For example, the alphanumeric sequence of “274” (ICD-9-CM: “gouty arthropathy, unspecified”) appearing in the extracted data, might be confirmed by words describing arthritis appearing in the extracted data. If the extracted data also mentions “acute,” the medical code may be enhanced as 274.01 (“acute gouty arthropathy”). If extracted data mentions “chronic,” the medical code may be enhanced as 274.02 or 274.03 (“chronic gouty arthropathy with tophus (tophi)”) depending on whether a tophus is indicated.”

Claim 8
	Regarding claim 8, the combination of Furst and Goldberg teaches all the limitations of claim 1. Furst further teaches
Querying a knowledge graph results in a list of medical codes of higher order
Par. [0047], “The same process can occur in reverse, searching for words and phrases from the medical code description in the extracted data. In an example of a bi-directional search, when the word “arm” is found in the extracted data, all medical code descriptions containing the word “arm” may be retrieved from the medical coding system data. Next, the string parsing operation 222 may search the extracted data for words appearing in the retrieved medical code descriptions to identify the best match or matches between the extracted data and the medical code descriptions.”
This shows the system’s ability to identify potential codes in a system and then search for better codes based on the information in the extracted data.
Par. [0044], “For example, the alphanumeric sequence of “274” (ICD-9-CM: “gouty arthropathy, unspecified”) appearing in the extracted data, might be confirmed by words describing arthritis appearing in the extracted data. If the extracted data also mentions “acute,” the medical code may be enhanced as 274.01 (“acute gouty arthropathy”). If extracted data mentions “chronic,” the medical code may be enhanced as 274.02 or 274.03 (“chronic gouty arthropathy with tophus (tophi)”) depending on whether a tophus is indicated.”
This shows an example where the identified code is a first medical code, and the system analyzes the other extracted data to identify codes of a higher order based on the data in the extracted data.

Claim 9
	Regarding claim 9, the combination of Furst and Goldberg teaches all the limitations of claim 1. Furst further teaches
Converting a portion of the medical record into a determined medical code or searching for evidence for the second medical code in the medical record comprises the usage of a natural language processing system
Par. [0012], “An automatic medical coding system is described herein and illustrated in the accompanying figures. The system parses features of natural language diagnosis and procedure information. The features are compared to elements of a medical coding system.”

Claim 10
	Regarding claim 10, the combination of Furst and Goldberg teaches all the limitations of claim 3. Furst further teaches
The use of medical codes of higher order in the ontology used by a natural language processing system
Par. [0045], “Another parsing operation 208 is a string parsing operation 222 that looks for medical terminology appearing within free-form text. The medical terminology may be derived from the medical code descriptions in the various medical coding systems recognized by the automatic medical coding system 100. When multiple medical coding systems are recognized, there will be some overlapping terminology and potentially some differences in terminology between the different medical coding systems. Accordingly, in some embodiments, the medical terminology from multiple medical coding systems may be aggregated into a single comprehensive medical terminology collection. Searching the extracted data for words and phrases of interest may be simplified by using a comprehensive medical terminology collection, albeit with a potential loss of efficiency when attempting to match words and phrases of interest that do not appear in a particular medical coding system.”
See also par. [0056]-[0057], which describes identifying modifiers in the language and then being able to return a list of more specific medical codes based on the language included in the extracted data.
However, Furst does not explicitly teach
Including a confirmed medical code of higher order into the ontology used by a natural language processing system in order to expand an underlying set of dictionaries and their related relations in the knowledge graph
Goldberg teaches
Including a confirmed medical code of higher order into the ontology used by a natural language processing system in order to expand an underlying set of dictionaries and their related relations in the knowledge graph
Par. [0049], “A method and system are herein provided that enable the translation of medical knowledge from multiple sources (e.g., books, articles, publications, personal knowledge etc.), into a hybrid knowledge graph which integrates clinical knowledge along with other ontology based knowledge graphs, such as SNOMED, LOINC or other types of medical databases (e.g., including costs and risks of lab and imaging tests, medicine's side-effects, disease prevalence and incidence rates, etc.). In this way, the various data sources relating to multiple medical conditions are reflected in a hybrid healthcare knowledge graph, optionally reviewed and verified by a crowdsourcing platform.”
Par. [0051], “According to some embodiments, the structured associative medical knowledge base is provided, that integrates two or more separate knowledge graphs. In one example, a first knowledge graph is derived from a healthcare Ontology which includes a large vocabulary of medical concepts. (e.g., SNOMED). Such an ontology is to include descriptions of non-clinical relations between medical concepts such as disorders, findings, body parts, etc. A second knowledge graph is derived from a different source such as an ontology dedicated to laboratory tests and procedures (e.g., LOINC). A third knowledge graph is created or generated by medical experts or healthcare professionals, who research medical publications to build a clinical probability graph that describes clinical statistical information that links medical concepts that are described in the Ontological graphs. For example, such medical experts may use a template-based editor which is designed to provide the templates and flexibility required for translating, processing and/or filtering complex medical concepts and relations, in a way that can be read by and understood by the system and platform described herein. In this way, the generated Associative Medical Knowledge Base is effectively a new hybrid knowledge graph which provides a model for presenting and describing medical knowledge as it appears in the medical literature.”
Par. [0063]-[0066] describes the ability to have the user identified associations validated by the system and incorporated into the knowledge graph used to process the patient’s data.
Par. [0078], “According to some embodiments, a hybrid knowledge graph is provided, that includes two or more knowledge healthcare related graphs. One graph is typically an ontology of concepts, a second graph is typically a description of clinical relations between the concepts described in medical literature. Additional or other graphs may also be integrated into the hybrid knowledge graph. The hybrid knowledge graph is designed to present or describe content from a large variety of medical texts, data, presentations or other publications, in a standardized, repeatable manner, based on the usage of knowledge graph templates which support the different types of relations described in the medical data. For example, the knowledge graph is designed to describe relations, such as causality, etiology, prevalence, risk factors etc., between medical or healthcare concepts. In some cases, automated data processing may be used to sort and filter medical content, whereas in other cases, due to the complexity of such medical content, human experts may be required to understand the text and use pre-defined templates to process the data and define the clinical relations.”
Par. [0097], “In some embodiments, the platform is able to simulate human type behavior by enabling access to unlimited amounts of clinical facts combined with the processing of complex probabilistic associations.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Furst and Goldberg the ability to use a machine learning model that learns from a plurality of past decisions by a human user and integrating the evidence in the medical record into the ontology, as taught by Goldberg, because it allows the system to use the expertise of human users to identify relationships between complex medical concepts and medical ontologies (Goldberg, par. [0049]-[0055], [0063]-[0066]), which improves the system’s ability to process future patient data (Goldberg, par. [0063]-[0066]).

Claim 12
	Regarding claim 12, the combination of Furst and Goldberg teaches all the limitations of claim 1. Furst teaches
The use of medical codes
Par. [0043]-[0044]
However, Furst does not teach
Wherein the medical records in the knowledge graph comprise medical concepts associated with a main diagnosis and a secondary diagnosis
Wherein the main diagnosis and the secondary diagnosis are nodes in the knowledge graph
Wherein an association is represented as an edge between the medical concept and one or more of the main diagnosis concept or secondary diagnosis concept
Wherein the query to the knowledge graph also results in a likelihood of the association of the medical concept of the received medical record with one or more of the main diagnosis concept or the secondary diagnosis concept
Goldberg teaches
Wherein the medical records in the knowledge graph comprise medical concepts associated with a main diagnosis and a secondary diagnosis, wherein the main diagnosis and the secondary diagnosis are nodes in the knowledge graph, wherein an association is represented as an edge between the medical concept and one or more of the main diagnosis concept or secondary diagnosis concept, wherein the query to the knowledge graph also results in a likelihood of the association of the medical concept of the received medical record with one or more of the main diagnosis concept or the secondary diagnosis concept
Par. [0050], “According to some embodiments, an Associative Medical Knowledge Base is provided, based on a new type of a structured medical knowledge base, which organizes medical data in an associative, machine-readable format. The knowledge base holds a probabilistic association between various disease and disorder features such as: Risk factors, Associated conditions, Time course, Clinical manifestations, Laboratory findings, Imaging, Complications, Management, treatment, etc.”
Par. [0056], “Reference is now made to FIG. 1, which is a table showing a sample of knowledge base rules for Celiac disease, according to some embodiments. As can be seen, FIG. 1 illustrates several sample rules which pertain to a specific gastrointestinal disease. These rules are provided only for illustration purposes and are not necessarily clinically accurate.”
Par. [0060], “The app uses the associations within the structured medical database to evaluate all the data available for a certain patient and recommend the next step for evaluation. Upon a list of given history, symptoms, signs and other clinical features the app generates a list of suspected diseases and complications. Then, the app suggests the next best step to narrow down that list by ruling in some diseases or ruling out other high-risk diseases. The App algorithm takes into consideration the strength of the various associations as indicated in the knowledge base as well as data such as the cost or pain and time it takes to get required lab tests, imaging or other diagnostic procedures.”
See also Fig. 1, which shows that in the knowledge base, the associations between the medical concepts include a likelihood of the relation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Furst and Goldberg the ability to have the knowledge graph comprise medical concepts associated with a main diagnosis and a secondary diagnosis, wherein the main diagnosis and the secondary diagnosis are nodes in the knowledge graph, wherein an association is represented as an edge between the medical code and one or more of the main diagnosis code or secondary diagnosis code, wherein the query to the knowledge graph also results in a likelihood of the association of the medical code of the received medical record with one or more of the main diagnosis code or the secondary diagnosis code, as taught by Goldberg, because it allows the system to use the complex associations between medical concepts found in medical texts and source materials and apply it to the patient data in order to identify the most probable set of diagnoses for the patient (see Goldberg, par. [0098]-[0099]).

Claim 13
	Claim 13 is a system claim reciting a computer system for assigning medical codes comprising computer components configured to perform a method that is the same or substantially similar to the method of claim 1. Furst teaches the following limitations not addressed by the rejection of claim 1:
A computer system for assigning medical codes, the computer system comprising:
Abstract, “An automatic medical coding system is provided.”
One or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method
Par. [0064], “FIG. 3 illustrates one embodiment of a computing device suitable to implement aspects of the disclosure. The computing device 300 may include at least one processing unit 302 and a system memory 304. The system memory 304 may comprise, but is not limited to, volatile (e.g. random access memory (RAM)), non-volatile (e.g. read-only memory (ROM)), flash memory, or any combination. System memory 304 may include operating system 305, one or more programming modules 306, and may include a medical coding system 100 having sufficient computer-executable instructions, which when executed, performs functionalities as described herein.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 15-16 and 18-19
	Claims 15-16 and 18-19 are system claims dependent from claim 13 that recite additional limitations that are the same or substantially similar to the limitations of claims 3-4 and 6-7, respectively. Please refer to the rejections of claims 13 and claims 3-4 and 6-7.

Claim 20
	Claim 20 is a computer program product claim that recites a computer program product for assigning medical codes, the computer program product comprising one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method that is the same or substantially similar to the method of claim 1. Furst teaches the following limitations not addressed by the rejection of claim 1:
A computer program product for assigning medical codes, the computer program product comprising one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method
Par. [0068], “Aspects of the disclosure, for example, may be implemented as a computer process (method), a computing system, or as an article of manufacture, such as a computer program product or computer-readable storage medium. The computer program product may be a computer storage medium readable by a computer system and encoding a computer program of instructions for executing a computer process.”
Please refer to the rejection of claim 1 for additional limitations.

Claim(s) 2, 5, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Furst and Goldberg, in further view of Neff (US PG Pub. 2014/0365242).

Claim 2
	Regarding claim 2, the combination of Furst and Goldberg teaches all the limitations of claim 1. However, Furst does not teach
Converting the medical record into machine-readable text-form by optical character recognition
Neff teaches
Converting the medical record into machine-readable text-form by optical character recognition
Par. [0035], “Current methods for capturing and/or creating structured clinical data require significant effort and time with associated costs. Such methods include direct manual entry of information into structured data fields in, for example, a table. This is laborious and often impractical. Another method may be a dictation system, where a healthcare provider, for example, speaks into a dictation machine that outputs the text, often, as free text or where unstructured data is converted to structured data using optical character recognition or mark sense forms. Yet another method is to use keyword and template based documentation systems that try to optimize between structured inputs and freeform entry. Historically, these methods have not proven to be extremely effective and result in limited user satisfaction.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Furst the ability to convert the medical record into machine readable text-form by using optical character recognition (OCR), as taught by Neff, because OCR is a known way of taking unstructured data that is not able to be organized and stored in a database and converting it into structured data (see Neff, par. [0004] and [0007]), because structured data is a form of information that “can be easily manipulated to generate different reports and can easily be searched.” (Neff, par. [0005]).

Claim 5
	Regarding claim 5, the combination of Furst and Goldberg teaches all the limitations of claim 1. However, Furst does not teach
The medical record comprising a surgery record or a discharge record for a patient
Neff teaches
The medical record comprising a surgery record or a discharge record for a patient
Par. [0004], “Patient's medical data in electronic health records (EHR) may be "unstructured" or "structured". Unstructured data is information that cannot be organized into a database structure with data fields. The content of unstructured data cannot easily be read, analyzed or searched by a machine. Unstructured data may include, free text notes, such as a healthcare provider's (e.g., doctor, nurse, etc.) notes, waveforms, light images, MR (magnetic resonance) images and CT (computerized tomography) scans, scanned images of paper documents, video (including real-time or recorded video), audio (including real-time or recorded speech), ASCII text strings, image information in DICOM (Digital Imaging and Communication in Medicine) format, genomics and proteomics and text documents partitioned based on domain knowledge. It may also include medical history and physical examination documents, discharge summaries, ED Records, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Furst and Goldberg the ability to use a medical record comprising a surgery record or a discharge record, as taught by Neff, because discharge summaries are a type of medical record that would be present in a patient’s electronic health record and contain patient medical data that can be useful for multiple different types of health care operations, such as clinical decision support (see Neff, par. [0003]-[0004]).

Claims 14 and 17
	Claims 14 and 17 are system claims dependent from claim 13 that recite additional limitations that are the same or substantially similar to the limitations of claims 2 and 5, respectively. Please refer to the rejections of claim 13 and claims 2 and 5.

Response to Arguments
101 Rejections
Applicant's arguments filed December 9, 2022, have been fully considered but they are not persuasive.

With respect to the arguments against Step 2A Prong 1 of the 101 rejection, the arguments are not persuasive. 
The Applicant’s arguments address whether or not the claimed invention can be considered to recite “certain methods of organizing human activity” (Remarks, pg. 12). The rejection does not assert that the claims are directed towards certain methods of organizing human activity. Therefore, any arguments based on such an assertion are moot because they do not address the 101 rejection that was made.
With respect to the assertion that the “current amended claims provide includes understanding and applying of an amount of data beyond what may be comprehensible by a single person” (Remarks, pg. 12-13), this argument is not persuasive.
The claim language does not require “an amount of data beyond what may be comprehensible by a single person”. The claim only requires receiving records, identifying a code in the record, looking up the code in a knowledge graph, and using the knowledge graph to find possible additional codes in the record. This process does not require large amounts of data, and the process is simple enough that it can be performed in the human mind or with the aid of a pencil and paper. Therefore, the claim can still be considered a mental process.

With respect to the arguments against Step 2A Prong 2 of the 101 rejection, the arguments are not persuasive.
In the McRo decision, the courts ruled the claims were eligible because the claimed invention provided specific solutions to the identified problem that involved the particular weights to be applied to the data in order to achieve the proper lip synchronization (see MPEP 2106.05(a)). The courts have also held that claims that merely claim the idea of a solution (MPEP 2106.05(a)) or mere instructions to apply the judicial exception with a computer (MPEP 2106.05(f)) are claims that are not considered to be eligible under 101.
In the present claims, the claimed invention only generally refers to the use of a computer and the use of generically recited machine learning models or, in the case of claim 9, natural language processing. Without more details regarding how these models perform the tasks that are they are recited as performing, these additional limitations of the claims only serve as mere instructions to apply the recited mental processes using a computer operating broadly recited machine learning models or natural language processing.

With respect to the arguments against Step 2B of the 101 rejection, the arguments are not persuasive.
The Applicant asserts that, like the claims in BASCOM, the conventional components are ordered in such a way that is non-conventional and provides an inventive concept (Remarks, pg. 15). The BASCOM decision determined that the claim added significantly more than the abstract idea because the unconventional ordered combination of the conventional components recited in the claim improved the system's ability to filter content that was not possible using the conventional systems.
There has been no showing that the present claims recite a similar unconventional ordered combination of conventional components that provides an improvement to the functioning of a system that is not present when considering the components individually.

For at least the foregoing reasons, the arguments against the 101 rejection are not persuasive.

Prior Art Rejections
Applicant's arguments filed December 9, 2022, have been fully considered but they are not persuasive. 
With respect to the arguments against the Furst reference based on the Furst reference not including a condition regarding providing records either directly from a machine-readable text or otherwise, this argument is not persuasive.
First, “provide records either directly from a machine-readable text or otherwise” is not a limitation that is cited in the claims. A limitation that includes “or otherwise” would be so broad as to render the “directly from a machine-readable text” meaningless. “Providing records either [one way] or otherwise” simply means providing records in any possible way.
The limitation reads “receiving a medical record in machine-readable text-form”. The only limitation is that the medical records are provided in a machine-readable text-form. Furst teaches receiving a set of electronic medical records, where those sets of records include free text notes in an electronic format (Furst, Par. [0004], [0015]). Because Furst teaches receiving medical records in a machine-readable text-form (i.e., the free text included in the medical records), Furst teaches the claim limitation within the broadest reasonable interpretation of the claim in light of the specification.

With respect to the arguments against the Furst reference based on “machine readable codes”, these arguments are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., machine readable codes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims do not recite the use of machine readable codes. Though the claims do recite the limitations “converting a portion of the medical record into a determined first medical code of a first length;” there is no requirement that the conversion of the portion of the medical record be a portion that includes a machine readable code.
The specification even allows for the conversion of a portion of natural language text into the medical code in par. [0062], where it recites, “The treatment may be expressed as one or more natural language expressions or, already as a short character code, the main code, e.g., comprising three (ASCII) characters. The method 100 comprises also converting, 104, a portion of the medical record into a determined medical code. The conversion may be performed in two ways: (a) if the medical record already comprises a medical code indicating a treatment or a procedure, the identified medical code of the first length - e.g., three letters - may only be copied; (b) if the medical code cannot be determined as a code of the first length, the system underlying the proposed method uses individual expressions in the medical record and queries a knowledge graph for potential expressions relating to medical codes of the first length. These codes or this code are/is then used as the converted portion of the medical record.” This description allows for a broadest reasonable interpretation of the claim language that would include a process like the one in Furst where a treatment is identified in text in the medical record, that text is determined to be representative of a code, and the record is further searched for language indicative of other possible medical codes.
Because the teachings of Furst are within the broadest reasonable interpretation of the claim language in light of the specification, the arguments against the Furst reference are not persuasive.

With respect to the argument that Furst does not teach the limitations that were incorporated into independent claim 1 from canceled claim 11, the argument is not persuasive. 
The Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In response to applicant's arguments against the Goldberg and Neff references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant’s arguments are solely based on similarities between the individual references and the claim limitations and not about how the teachings of the references could be combined as a whole to teach the claim limitations.
With respect to the Goldberg argument, Furst teaches analyzing an ontology of medical codes to identify medical codes to assign to a patient’s medical records, but Furst does not teach the use of a knowledge graph. Goldberg teaches the use of an ontology that has been structured as a knowledge graph (Goldberg, par. [0049]-[0051]). The combinations of these teachings teaches all of the limitations of claim 1.
With respect to the arguments against the Neff reference, Furst teaches using NLP to analyze free-text from a set of electronic medical records, but it does not teach the use of OCR to convert paper records into a machine-readable format. Neff teaches using optical character recognition (OCR) to convert unstructured data into a structured format. By combining these teachings, the combination of Furst and Goldberg in further view of Neff teaches all the limitations of claim 2. 

For at least the foregoing reasons, the arguments against the 103 rejection are not persuasive, and the 103 rejections will be sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686